Richardson, Judge:
Upon the call of the calendar at New York on November 18, 1968, the protests enumerated in the schedule of protests annexed hereto and made a part hereof, were submitted by counsel to the court for decision upon the official papers.
It appears from the official papers that the merchandise before the court consists of various parts of tractors which were classified in liquidation under item 692.35 of the Tariff Schedules of the United States as “Other” tractors and parts, and assessed for duty at the rate of 11.5 per centum ad valorem. And it is claimed in the protests herein that said merchandise should be classified under the duty free provisions of item 692.30 of the tariff schedules as “Tractors suitable for agricultural use, and parts thereof”. In protest 66/55434 an alternative claim is made for classification of the merchandise covered thereby *21under item 660.54 of the tariff schedules at the duty rate, of 10 per centum ad valorem.
The court finds nothing in the oficial papers of an evidentiary nature. And inasmuch as no evidence has been adduced outside of the record before the court, the presumption of correctness attaching to the classifications at bar has not been rebutted. The protests herein must, therefore, be overruled.
Judgment will be entered accordingly.